Citation Nr: 0109802	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946, and from June 1948 to August 1948.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a January 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's PTSD manifests total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

In this case, the veteran has been afforded several VA 
examinations in connection with his claim.  He has also been 
afforded an RO hearing, and the opportunity to submit any 
additional evidence.  He has indicated on several occasions 
that he has nothing further to add to his claim, and that his 
claim was to be sent to the Board for review at the earliest 
opportunity.  The Board therefore concludes that adequate 
assistance to the veteran has been rendered pursuant to the 
Act.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluations are based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran established entitlement to service connection for 
PTSD in May 1993.  He is currently evaluated as 50 percent 
disabled because of PTSD under Code 9411.  That Code provides 
a 50 percent rating for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130 (2000).

According to a VA therapy note from April 1999, the veteran 
was experiencing increasing symptoms as a result of war 
coverage in the former Yugoslavia.  He was taking medication 
for his symptoms at that time.  The veteran indicated that he 
had fallen during a nightmare and broken his nose.  Mental 
status examination revealed that his affect was sad, but 
appropriate.  The veteran denied suicidal or homicidal plan 
or intent, as well as hallucinations and delusions.  The 
examiner said that the veteran's PTSD was exacerbated.  A 
Global Assessment of Functioning (GAF) of 41 was offered by 
the examiner.

The veteran described a nightmare in which he was chased 
during World War II, as shown by a treatment record from July 
1999.  Mental status examination revealed the same findings 
as had been proffered by the April 1999 treatment note.  
Generalized Anxiety Disorder and a mood disorder were also 
added to the veteran's PTSD diagnosis.

At a VA examination in October 1999, the veteran said he 
worked in coal mines, as a carpenter, and in a shoe factory.  
His last job was in 1962 at an airport.  The veteran had been 
married for 50 years, and he had multiple children and 
grandchildren.  Mental status examination revealed that the 
veteran was oriented to time, place, and person.  His 
judgment and insight were good, but his peer relationships 
were minimal.  He would not interact with people, and his 
temper was short and irritable.  His memory and concentration 
were diminished, and he had wild and vivid dreams.  His 
energy was low, and he had frequent daytime thoughts of his 
experiences during World War II.  He had depression, but he 
denied crying spells, wide mood swings, hallucinations, and 
delusions.  He sometimes felt paranoia, and he harbored some 
survivor guilt.  PTSD and an underlying depression were 
diagnosed, and a GAF of 50 was assessed.  The examiner 
indicated that impairment because of PTSD was marked.

The veteran submitted some treatment records for some damage 
to his face from February 1999.  He also submitted a picture 
in which he has some apparent facial damage.  He indicated in 
his May 2000 RO hearing that the damage came when he dove to 
the floor during a nightmare in which he was being chased.  
The veteran also described many of his PTSD symptoms at the 
hearing.  

Outpatient treatment records received by the RO in June 2000 
are descriptive of many of the veteran's war experiences.  
The notes are dated in October 1999, February 2000, and May 
2000.  The treatment records show that the veteran was having 
recurrent nightmares about fighting Japanese soldiers.  He 
was sleepwalking in association with the nightmares.  His 
affect was sad, but appropriate.  He denied having suicidal 
or homicidal ideation.  He was depressed, he lacked 
concentration, and he was having a problem with his 
motivation.  His GAF was assessed as 41.

The Board must determine the veteran's present level of 
disability.  In this case, the Board determines that the 
veteran is totally impaired due to his PTSD.  The veteran's 
most serious symptoms occur when he is sleeping.  He 
apparently sleepwalks and has nightmares about fighting 
Japanese soldiers.  (The record shows that he engaged in 
combat in the Pacific Theater of Operations during World War 
II.)  The veteran has been experiencing depression and a lack 
of concentration and motivation.  He is currently taking 
prescription medication for his PTSD symptoms.  Although he 
denied having suicidal or homicidal plans, he is experiencing 
serious manifestations from his PTSD, the most serious of 
which may be the sleepwalking.

The seriousness of the veteran's symptoms can also be 
objectively demonstrated by an assessment of the most recent 
of the veteran's GAF scores.  The GAF score was noted to be 
41 in the recent treatment records.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), a GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  Although not indicative of a total 
evaluation by itself, the Board believes that this GAF score 
in combination with his other symptoms shows that the veteran 
is exhibiting serious PTSD symptoms and that a total 
evaluation is warranted.

The Board is basing the total evaluation on both the GAF 
score and the symptoms as shown by the record.  The evidence 
appears to show that he is having serious nightmares; in 
fact, he is sleepwalking, and having physical reactions to 
the nightmares.  He has recently fallen and damaged his face, 
and he has indicated that this fall was the result of jumping 
to the ground in reaction to an attack from imaginary 
Japanese soldiers.  The Board in this case concludes that an 
evaluation of 100 percent is warranted.

Further, although the veteran has a long history of 
maintaining his marriage, the VA examiner in October 1999 
said that the veteran's impairment due to PTSD was marked.  
The Board interprets this information as supportive of the 
claim for an evaluation in excess of 50 percent.  The VA 
examination in October 1999 reflects that the veteran has 
been having depression and a lack of concentration and 
motivation.  He also has minimal peer contact, and his temper 
is short and irritable.  His memory and concentration were 
diminished, and he had wild and vivid dreams.  Further, his 
energy was low, and he reported that he had frequent daytime 
thoughts of his experiences during World War II.  In light of 
these reports, the Board now believes that the criteria for 
an evaluation of 100 percent for PTSD have been met.  Because 
of this finding, the Board is granting the benefits sought on 
appeal.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 100 
percent for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

